 
 
Exhibit 10.2


EXECUTION COPY


 
 
 
 
 
 
 
 
ABL GUARANTEE AND COLLATERAL AGREEMENT
 
dated as of
 
September 28, 2007,
 
among
 
SPECTRUM BRANDS, INC.,
 
THE SUBSIDIARIES OF SPECTRUM BRANDS, INC.
IDENTIFIED HEREIN
 
and
 
WACHOVIA BANK, NATIONAL ASSOCIATION,
 
as the Collateral Agent
 
 
 
 
 
 
 
 
 



 

--------------------------------------------------------------------------------

Table of Contents
 
TABLE OF CONTENTS
 
 
ARTICLE I
 
Definitions
     
SECTION 1.01.
Credit Agreement
1
SECTION 1.02.
Other Defined Terms
1
     
ARTICLE II
 
Guarantee
   
5
SECTION 2.01.
Guarantee
6
SECTION 2.02.
Guarantee of Payment
6
SECTION 2.03
No Limitations
7
SECTION 2.04.
Reinstatement
7
SECTION 2.05.
Agreement To Pay; Subrogation
7
SECTION 2.06.
Information
       
ARTICLE III
 
Security Interests in Personal Property
     
SECTION 3.01.
Security Interest
7
SECTION 3.02.
Representations and Warranties
8
SECTION 3.03.
Covenants
9
SECTION 3.04.
Other Actions
12
     
ARTICLE IV
 
Remedies
     
SECTION 4.01.
Remedies Upon Default
14
SECTION 4.02.
Application of Proceeds
16
     
ARTICLE V
 
Indemnity, Subrogation and Subordination
     
SECTION 5.01.
Indemnity and Subrogation
17
SECTION 5.02.
Contribution and Subrogation
17
SECTION 5.03.
Subordination
18



 

--------------------------------------------------------------------------------

Table of Contents
 
ARTICLE VI
 
Miscellaneous
     
SECTION 6.01.
Notices
18
SECTION 6.02.
Waivers; Amendment
18
SECTION 6.03.
Collateral Agent’s Fees and Expenses; Indemnification
19
SECTION 6.04.
Successors and Assigns
19
SECTION 6.05.
Survival of Agreement
20
SECTION 6.06.
Counterparts; Effectiveness; Several Agreement
20
SECTION 6.07.
Severability
20
SECTION 6.08.
Right of Set-Off
21
SECTION 6.09.
Governing Law; Jurisdiction; Consent to Service of Process
21
SECTION 6.10.
WAIVER OF JURY TRIAL
22
SECTION 6.11.
Headings
22
SECTION 6.12.
Security Interest Absolute
22
SECTION 6.13.
Termination or Release
22
SECTION 6.14.
Additional Subsidiaries
23
SECTION 6.15.
Collateral Agent Appointed Attorney-in-Fact
23








--------------------------------------------------------------------------------

Table of Contents
 


 
Schedules
     
Schedule I
 Subsidiary Loan Parties    
Exhibits
     
Exhibit I
Form of Supplement
Exhibit II
Form of Perfection Certificate

 

 
 

--------------------------------------------------------------------------------

Table of Contents


 
ABL GUARANTEE AND COLLATERAL AGREEMENT dated as of September 28, 2007, among
SPECTRUM BRANDS, INC., a Wisconsin corporation (the “Borrower”), the
SUBSIDIARIES of the Borrower identified herein and WACHOVIA BANK, NATIONAL
ASSOCIATION, as the Collateral Agent.
 
Reference is made to the Credit Agreement dated as of September 28, 2007 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among the Borrower, the other Loan Parties party thereto, the
Lenders party thereto, Wachovia Bank, National Association, as the
Administrative Agent, the Collateral Agent and an LC Issuer, and Goldman Sachs
Credit Partners L.P., as the Syndication Agent.  The Lenders and the LC Issuers
have agreed to extend credit to the Borrower subject to the terms and conditions
set forth in the Credit Agreement.  The obligations of the Lenders and the LC
Issuers to extend such credit are conditioned upon, among other things, the
execution and delivery of this Agreement.  The Subsidiary Loan Parties are, or
are Affiliates of, the Borrower, will derive substantial benefits from the
extension of credit to the Borrower pursuant to the Credit Agreement and are
willing to execute and deliver this Agreement in order to induce the Lenders and
the LC Issuers to extend such credit.  Accordingly, the parties hereto agree as
follows:
 
ARTICLE I

 
Definitions
 
SECTION 1.01.  Credit Agreement.  (a)  Capitalized terms used in this Agreement
(including the preliminary statement hereto) and not otherwise defined herein
have the meanings specified in the Credit Agreement.  All terms defined in the
New York UCC (as defined herein) and not defined in this Agreement or in the
Credit Agreement have the meanings specified therein; the term “instrument”
shall have the meaning specified in Article 9 of the New York UCC.
 
(b)           The rules of construction specified in Section 1.02 of the Credit
Agreement also apply to this Agreement.
 
SECTION 1.02.  Other Defined Terms.  As used in this Agreement, the following
terms have the meanings specified below:
 
“ABL Collateral” means any and all of the following assets and property of any
Loan Party, whether real, personal or mixed: (a) all Accounts (other than
Accounts arising under contracts for the sale of Non-ABL Collateral) and related
Records; (b) all Chattel Paper; (c) all Deposit Accounts and all cash, checks
and other negotiable instruments, funds and other evidences of payment held
therein (but not any identifiable Proceeds of Non-ABL Collateral); (d) all
Inventory; (e) solely to the extent evidencing, governing, securing or otherwise
related to the items referred to in the preceding clauses (a), (b), (c) and (d),
all Documents, General Intangibles (other than Intellectual Property),
Instruments, Investment Property and Letter of Credit Rights; (f) all books and
 

--------------------------------------------------------------------------------

Table of Contents
2
 
records related to the foregoing; and (g) all Proceeds, including insurance
Proceeds, of any and all of the foregoing and all collateral, security and
guarantees given by any Person with respect to any of the
foregoing.  Notwithstanding clause (g) of the immediately preceding sentence,
“ABL Collateral” shall not include any assets referred to in clauses (a) through
(j) and (l) of the definition of “Non-ABL Collateral” that are not included in
clause (e) above.  All capitalized terms used in this definition and not defined
elsewhere in this Agreement have the meanings assigned to them in the New York
UCC.
 
“Account” has the meaning assigned to such term in Section 9-102 of the New York
UCC.
 
“Account Debtor” means any Person who is or who may become obligated to any Loan
Party under, with respect to or on account of an Account.
 
“Borrower” has the meaning assigned to such term in the preliminary statement to
this Agreement.
 
“Copyright License” means any written agreement, now or hereafter in effect,
granting any right to any third party under any copyright now or hereafter owned
by any Loan Party or that such Loan Party otherwise has the right to license, or
granting any right to any Loan Party under any copyright now or hereafter owned
by any third party, and all rights of such Loan Party under any such agreement.
 
“Copyrights” means all of the following now owned or hereafter acquired by any
Loan Party:  (a) all copyright rights in any work subject to the copyright laws
of the United States or any other country, whether as author, assignee,
transferee or otherwise, and (b) all registrations and applications for
registration of any such copyright in the United States or any other country,
including registrations, recordings, supplemental registrations and pending
applications for registration in the United States Copyright Office.
 
“Credit Agreement” has the meaning assigned to such term in the preliminary
statement to this Agreement.
 
“Intellectual Property” means all intellectual and similar property of every
kind and nature now owned or hereafter acquired by any Loan Party, including
inventions, designs, Patents, Copyrights, Licenses, Trademarks, trade secrets,
confidential or proprietary technical and business information, know-how,
show-how or other proprietary data or information, rights in software and
databases and rights in all embodiments or fixations thereof and rights in
related documentation, registrations and franchises, and all additions,
improvements and accessions to any of the foregoing.
 
“Inventory” has the meaning assigned to such term in Section 9-102 of the New
York UCC.
 
“Lender Party” means each Lender, each Agent, each Arranger, each LC Issuer and
each of their respective Affiliates (including any Person that is a Lender, an
Agent or an LC Issuer (or that is such an Affiliate) as of the Closing Date but

--------------------------------------------------------------------------------

Table of Contents
3
 
 
subsequently ceases to be a Lender, an Agent or an LC Issuer (or such an
Affiliate), as the case may be, if such Person is a counterparty to any Swap
Contract with any Loan Party or provides any cash management services to any
Loan Party).
 
“License” means any Patent License, Trademark License, Copyright License or
other license or sublicense agreement to which any Loan Party is a party.
 
“Loan Parties” means, collectively, the Borrower and the Subsidiary Loan
Parties.
 
“New York UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York.
 
“Non-ABL Collateral” means any and all of the following assets and property of
any Loan Party, whether real, personal or mixed: (a) all Investment Property;
(b) all Documents; (c) all General Intangibles; (d) all Intellectual Property;
(e) all Equipment; (f) all real property (including both fee and leasehold
interests) and fixtures; (g) all Instruments; (h) all insurance; (i) all Letter
of Credit Rights; (j) all Commercial Tort Claims; (k) all other assets and
property not constituting ABL Collateral; (l) all books and records related to
the foregoing; and (m) all Proceeds, including insurance Proceeds, of any and
all of the foregoing and all collateral security and guarantees given by any
Person with respect to any of the foregoing.  Notwithstanding the foregoing,
“Non-ABL Collateral” shall not include any assets or property included in clause
(e) of the definition of “ABL Collateral” or any assets or property excluded
pursuant to the terms of the Term Collateral Documents.  All capitalized terms
used in this definition and not defined elsewhere in this Agreement have the
meanings assigned to them in the New York UCC.
 
“Obligations” means (a) the due and punctual payment by the Borrower of (i) the
principal of and interest (including interest accruing during the pendency of
any bankruptcy, insolvency, receivership or other similar proceeding, regardless
of whether allowed or allowable in such proceeding) on the Loans, when and as
due, whether at maturity, by acceleration, upon one or more dates set for
prepayment or otherwise, (ii) each payment required to be made by the Borrower
under any Loan Document in respect of any Letter of Credit, when and as due,
including payments in respect of reimbursement of LC Disbursements, interest
thereon (including interest accruing during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding) and obligations to provide cash
collateral and (iii) all other monetary obligations of the Borrower to any of
the Secured Parties under the Credit Agreement and each of the other Loan
Documents, including expense reimbursement obligations and indemnification
obligations, whether primary, secondary, direct, contingent, fixed or otherwise
(including monetary obligations incurred, and any interest thereon accruing,
during the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding),
(b) the due and punctual payment of all the monetary obligations of each other
Loan Party under or pursuant to the Credit Agreement and each of the other Loan
Documents (including monetary obligations incurred, and any
 

--------------------------------------------------------------------------------

Table of Contents
4
 
 
interest thereon accruing, during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), (c) the due and punctual payment and performance
of all monetary obligations of each Loan Party under each Swap Contract with a
counterparty that is a Lender Party (whether such Swap Contract is in effect on
the Closing Date or entered into after the Closing Date), other than any such
Swap Contract with respect to which the Lender Party that is the counterparty
thereto shall have agreed in writing that such Swap Contract shall be deemed not
to be a “Swap Contract” for purposes of this clause (c) (a copy of such writing
to be delivered to the Collateral Agent), and (d) the due and punctual payment
and performance of all monetary obligations of each Loan Party to any Lender
Party in respect of cash management services (including treasury, depository,
overdraft, credit or debit card (including non-card e-payable services),
electronic funds transfer and other cash management arrangements) (other than
cash management services provided after (i) the principal of each Loan and all
LC Disbursements, interest and fees payable under the Credit Agreement have been
paid in full, (ii) all Commitments under the Credit Agreement have been reduced
to zero and (iii) no LC Issuer shall have any obligation to issue Letters of
Credit under the Credit Agreement and no Letter of Credit shall be outstanding
(other than any Letter of Credit the obligations under which have been cash
collateralized in full or supported in full by letters of credit of other banks
naming the applicable LC Issuer as the beneficiary, in each case, in a manner
satisfactory to the applicable LC Issuer)).
 
“Patent License” means any written agreement, now or hereafter in effect,
granting to any third party any right to make, use or sell any invention on
which a patent, now or hereafter owned by any Loan Party or that any Loan Party
otherwise has the right to license, is in existence, or granting to any Loan
Party any right to make, use or sell any invention on which a patent, now or
hereafter owned by any third party, is in existence, and all rights of any Loan
Party under any such agreement.
 
“Patents” means all of the following now owned or hereafter acquired by any Loan
Party:  (a) all letters patent of the United States or the equivalent thereof in
any other country, all registrations and recordings thereof, and all
applications for letters patent of the United States or the equivalent thereof
in any other country, including registrations, recordings and pending
applications in the United States Patent and Trademark Office or any similar
offices in any other country and (b) all reissues, continuations, divisions,
continuations-in-part, renewals or extensions thereof, and the inventions
disclosed or claimed therein, including the right to make, use and/or sell the
inventions disclosed or claimed therein.
 
“Perfection Certificate” means a certificate substantially in the form of
Exhibit II, completed and supplemented with the schedules and attachments
contemplated thereby, and duly executed by a Responsible Officer of the
Borrower.
 
“Proceeds” has the meaning assigned to such term in Section 9-102 of the
New York UCC.

--------------------------------------------------------------------------------

Table of Contents
5
 
 
“Secured Parties” means (a) the Lenders, (b) the Administrative Agent, (c) the
Collateral Agent, (d) the Syndication Agent, (e) the Arrangers, (f) the LC
Issuers, (g) the Lender Parties to whom any of the Obligations are owed and
(h) the permitted successors and assigns of each of the foregoing.
 
“Security Interest” has the meaning assigned to such term in Section 3.01(a).
 
“Subsidiary Loan Parties” means (a) the Subsidiaries identified on Schedule I
and (b) each other Subsidiary that becomes a party to this Agreement as a
Subsidiary Loan Party after the Closing Date.
 
“Term Collateral Documents” has the meaning assigned to such term in the ABL
Intercreditor Agreement.
 
“Term Liens” has the meaning assigned to such term in the ABL Intercreditor
Agreement.
 
“Trademark License” means any written agreement, now or hereafter in effect,
granting to any third party any right to use any trademark now or hereafter
owned by any Loan Party or that any Loan Party otherwise has the right to
license, or granting to any Loan Party any right to use any trademark now or
hereafter owned by any third party, and all rights of any Loan Party under any
such agreement.
 
“Trademarks” means all of the following now owned or hereafter acquired by any
Loan Party:  (a) all trademarks, service marks, trade names, corporate names,
company names, business names, fictitious business names, trade styles, trade
dress, logos, other source or business identifiers and other general intangibles
of like nature, now existing or hereafter adopted or acquired, all registrations
and recordings thereof, and all registration and recording applications filed in
connection therewith, including registrations and registration applications in
the United States Patent and Trademark Office or any similar offices in any
State of the United States or any other country or any political subdivision
thereof, and all extensions or renewals thereof and (b) all goodwill associated
therewith or symbolized thereby.
 
ARTICLE II

 
Guarantee
 
SECTION 2.01.  Guarantee.  Each Loan Party unconditionally guarantees, jointly
with the other Loan Parties and severally, as a primary obligor and not merely
as a surety, the due and punctual payment of the Obligations.  Each Loan Party
further agrees that the Obligations may be extended or renewed, in whole or in
part, or amended or modified, without notice to or further assent from it, and
that it will remain bound upon its guarantee notwithstanding any extension or
renewal, or amendment or modification, of any Obligation.  Each Loan Party
waives presentment to, demand of payment from and protest to the Borrower or any
other Loan Party of any of the Obligations, and also waives notice of acceptance
of its guarantee and notice of protest for nonpayment.
 

--------------------------------------------------------------------------------

Table of Contents
6
 
 
SECTION 2.02.  Guarantee of Payment.  Each Loan Party further agrees that its
guarantee hereunder constitutes a guarantee of payment when due and not of
collection, and waives any right to require that any resort be had by the
Collateral Agent or any other Secured Party to any security held for the payment
of the Obligations or to any balance of any deposit account or credit on the
books of the Collateral Agent or any other Secured Party in favor of the
Borrower or any other Person.
 
SECTION 2.03.  No Limitations.  (a) Except for termination of a Loan Party’s
obligations hereunder as expressly provided in Section 6.13, the obligations of
each Loan Party hereunder shall not be subject to any reduction, limitation,
impairment or termination for any reason, including any claim of waiver,
release, surrender, alteration or compromise of any Obligations, and shall not
be subject to any defense or set-off, counterclaim, recoupment or termination
whatsoever by reason of the invalidity, illegality or unenforceability of the
Obligations or otherwise.  Without limiting the generality of the foregoing, the
obligations of each Loan Party hereunder shall not be discharged or impaired or
otherwise affected by (i) the failure of the Collateral Agent or any other
Secured Party to assert any claim or demand or to enforce any right or remedy
under the provisions of any Loan Document or otherwise; (ii) any rescission,
waiver, amendment or modification of, or any release from any of the terms or
provisions of, any Loan Document or any other agreement, including with respect
to any other Loan Party under this Agreement; (iii) the release of, or any
impairment of or failure to perfect any Lien on or security interest in, any
security held by the Collateral Agent or any other Secured Party for the
Obligations or any of them; (iv) any default, failure or delay, wilful or
otherwise, in the performance of the Obligations; or (v) any other act or
omission that may or might in any manner or to any extent vary the risk of any
Loan Party or otherwise operate as a discharge of any Loan Party as a matter of
law or equity (other than the indefeasible payment in full in cash of all the
Obligations).  Each Loan Party expressly authorizes the Secured Parties to take
and hold security in accordance with the terms of this Agreement and the other
Loan Documents for the payment and performance of the Obligations, to exchange,
waive or release any or all such security (with or without consideration), to
enforce or apply such security and direct the order and manner of any sale
thereof in their sole discretion or to release or substitute any one or more
other Loan Parties or obligors upon or in respect of the Obligations, all
without affecting the obligations of any Loan Party hereunder.
 
(b)  To the fullest extent permitted by applicable Law, each Loan Party waives
any defense based on or arising out of any defense of the Borrower or any other
Loan Party or the unenforceability of the Obligations or any part thereof from
any cause, or the cessation from any cause of the liability of the Borrower or
any other Loan Party, other than the indefeasible payment in full in cash of all
the Obligations.  The Collateral Agent and the other Secured Parties may, at
their election, foreclose on any security held by one or more of them in
accordance with the terms of this Agreement and the other Loan Documents by one
or more judicial or nonjudicial sales, accept an assignment of any such security
in lieu of foreclosure, compromise or adjust any part of the Obligations, make
any other accommodation with the Borrower or any other Loan Party or exercise
any other right or remedy available to them against the Borrower or any other
Loan Party, without affecting or impairing in any way the liability of any Loan
Party hereunder

--------------------------------------------------------------------------------

Table of Contents
7
 
 
except to the extent the Obligations have been fully and indefeasibly paid in
full in cash.  To the fullest extent permitted by applicable Law, each Loan
Party waives any defense arising out of any such election even though such
election operates, pursuant to applicable Law, to impair or to extinguish any
right of reimbursement or subrogation or other right or remedy of such Loan
Party against the Borrower or any other Loan Party, as the case may be, or any
security.
 
SECTION 2.04.  Reinstatement.  Each Loan Party agrees that its guarantee
hereunder shall continue to be effective or be reinstated, as the case may be,
if at any time payment, or any part thereof, of any Obligation is rescinded or
must otherwise be restored by the Collateral Agent or any other Secured Party
upon the bankruptcy or reorganization of the Borrower, any other Loan Party or
otherwise.
 
SECTION 2.05.  Agreement to Pay; Subrogation.  In furtherance of the foregoing
and not in limitation of any other right that the Collateral Agent or any other
Secured Party has at law or in equity against any Loan Party by virtue hereof,
upon the failure of the Borrower or any other Loan Party to pay any Obligation
when and as the same shall become due, whether at maturity, by acceleration,
after notice of prepayment or otherwise, each Loan Party hereby promises to and
will forthwith pay, or cause to be paid, to the Collateral Agent for
distribution to the applicable Secured Parties in cash the amount of such unpaid
Obligation.  Upon payment by any Loan Party of any sums to the Collateral Agent
as provided above, all rights of such Loan Party against the Borrower or any
other Loan Party arising as a result thereof by way of right of subrogation,
contribution, reimbursement, indemnity or otherwise shall in all respects be
subject to Article V.
 
SECTION 2.06.  Information.  Each Loan Party assumes all responsibility for
being and keeping itself informed of the Borrower’s and each other Loan Party’s
financial condition and assets, and of all other circumstances bearing upon the
risk of nonpayment of the Obligations and the nature, scope and extent of the
risks that such Loan Party assumes and incurs hereunder, and agrees that neither
the Collateral Agent nor any of the other Secured Parties will have any duty to
advise such Loan Party of information known to it or any of them regarding such
circumstances or risks.
 
ARTICLE III

 
Security Interests in Personal Property
 
SECTION 3.01.  Security Interest.  (a) As security for the payment in full of
the Obligations, each Loan Party hereby pledges to the Collateral Agent, its
successors and assigns, for the benefit of the Secured Parties, and hereby
grants to the Collateral Agent, its successors and assigns, for the benefit of
the Secured Parties, a security interest (the “Security Interest”) in, all
right, title or interest in, to and under any and all of the ABL Collateral now
owned or at any time hereafter acquired by such Loan Party or in which such Loan
Party now has or at any time in the future may acquire any right, title or
interest.
 

--------------------------------------------------------------------------------

Table of Contents
8
 
(b)  Each Loan Party hereby irrevocably authorizes the Collateral Agent at any
time and from time to time to file in any relevant jurisdiction any initial
financing statements with respect to the ABL Collateral or any part thereof and
amendments thereto and continuations thereof that contain the information
required by Article 9 of the Uniform Commercial Code of each applicable
jurisdiction for the filing of any financing statement or amendment, including
whether such Loan Party is an organization, the type of organization and any
organizational identification number issued to such Loan Party.  Each Loan Party
agrees to provide such information to the Collateral Agent promptly upon
request.  Without limiting the foregoing, each Loan Party hereby irrevocably
authorizes the Collateral Agent at any time and from time to time to file in any
relevant jurisdiction financing statements that describe the ABL Collateral as
“all assets, whether now owned or hereafter acquired” of such Loan Party, or
words of similar effect as being of an equal or lesser scope or with greater
detail.  Each Loan Party also ratifies its authorization for the Collateral
Agent to file in any relevant jurisdiction any initial financing statements or
amendments thereto if filed prior to the date hereof.
 
(c)  The Security Interest is granted as security only and shall not subject the
Collateral Agent or any other Secured Party to, or in any way alter or modify,
any obligation or liability of any Loan Party with respect to or arising out of
the ABL Collateral (other than the duties expressly created hereunder).
 
SECTION 3.02.  Representations and Warranties.  The Loan Parties jointly and
severally represent and warrant to the Collateral Agent and the other Secured
Parties that:
 
(a)  Each Loan Party has good and valid rights in and title to the
ABL Collateral with respect to which it has purported to grant a Security
Interest hereunder and has full power and authority to grant to the Collateral
Agent, for the benefit of the Secured Parties, the Security Interest in such
ABL Collateral pursuant hereto and to execute, deliver and perform its
obligations in accordance with the terms of this Agreement, without the consent
or approval of any other Person other than any consent or approval that has been
obtained, except to the extent that the failure to have such rights, title,
power or authority could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.
 
(b)  The Perfection Certificate has been duly prepared, completed and executed
and the information set forth therein, including the exact legal name and place
of organization of each Loan Party, is correct and complete as of the Closing
Date.  The Uniform Commercial Code financing statements prepared by the
Collateral Agent based upon the information provided to the Collateral Agent in
the Perfection Certificate for filing in each governmental, municipal or other
office specified in Schedules 2A and 2B to the Perfection Certificate (or
specified by notice from the Borrower to the Collateral Agent after the Closing
Date in the case of filings, recordings or registrations required by
Section 6.13 of the Credit Agreement), are all the filings, recordings and
registrations that are necessary to publish notice of, perfect and protect the
validity of and to establish a legal, valid and perfected security interest in
favor of the Collateral Agent, for the benefit of the Secured Parties, in
respect of all ABL Collateral in which the Security Interest may  
 

--------------------------------------------------------------------------------

Table of Contents
9
 
 
be perfected by filing, recording or registration in the United States (or any
political subdivision thereof) and its territories and possessions, and no
further or subsequent filing, refiling, recording, rerecording, registration or
reregistration is necessary in any such jurisdiction, except as provided under
applicable Law with respect to the filing of continuation statements.
 
(c)  The Security Interest constitutes (i) a legal and valid security interest
in all the ABL Collateral securing the payment of the Obligations and
(ii) subject to the filings described in Section 3.02(b), a perfected security
interest in all ABL Collateral in which a security interest may be perfected by
filing, recording or registering a financing statement or analogous document in
the United States (or any political subdivision thereof) and its territories and
possessions pursuant to the Uniform Commercial Code or other applicable Law in
such jurisdictions.  The Security Interest is and shall be prior to any other
Lien on any of the ABL Collateral, other than Permitted Liens (but not Term
Liens) that have priority as a matter of law.
 
(d)  The ABL Collateral is owned by the Loan Parties free and clear of any Lien,
except for Permitted Liens.  None of the Loan Parties has filed or consented to
the filing of (i) any financing statement or analogous document under the
Uniform Commercial Code or any other applicable Law covering any ABL Collateral
or (ii) any assignment in which any Loan Party assigns any ABL Collateral or any
security agreement or similar instrument covering any ABL Collateral with any
foreign governmental, municipal or other office, which financing statement or
analogous document, assignment, security agreement or similar instrument is
still in effect, except, in each case, for Permitted Liens.
 
SECTION 3.03.  Covenants.  (a) Each Loan Party agrees to maintain, at its own
cost and expense, such complete and accurate records with respect to the
ABL Collateral owned by it as is consistent with its current practices and its
reasonable business judgment, and, at such time or times as the Collateral Agent
may reasonably request, promptly to prepare and deliver to the Collateral Agent
an updated schedule in form and detail reasonably satisfactory to the Collateral
Agent showing the identity, amount and location of any and all ABL Collateral.
 
(b)  Each Loan Party shall, at its own expense, take any and all actions
consistent with its current practices and its reasonable business judgment to
defend title to the ABL Collateral against all Persons and to defend the
Security Interest of the Collateral Agent in the ABL Collateral and the priority
thereof against any Lien that is not a Permitted Lien.
 
(c)  Each Loan Party agrees, at its own expense, to execute, acknowledge,
deliver and cause to be duly filed all such further instruments and documents
and take all such actions as the Collateral Agent may from time to time
reasonably request to better assure, preserve, protect and perfect the Security
Interest and the rights and remedies created hereby, including the payment of
any fees and taxes required in connection with the execution and delivery of
this Agreement, the granting of the Security Interest and the filing of any
financing statements or other documents in connection herewith or
 

--------------------------------------------------------------------------------

Table of Contents
10
 
 
therewith.  If any amount payable under or in connection with any of the
ABL Collateral shall be or become evidenced by any promissory note or other
instrument, such note or instrument shall be promptly pledged and delivered to
the Collateral Agent, duly endorsed in a manner reasonably satisfactory to the
Collateral Agent.
 
(d)  Upon the occurrence and during the continuance of an Event of Default, the
Collateral Agent and such Persons as the Collateral Agent may reasonably
designate shall have the right to inspect the ABL Collateral, all records
related thereto (and to make extracts and copies from such records) and the
premises upon which any of the ABL Collateral is located, to discuss the Loan
Parties’ affairs with the officers of the Loan Parties and their independent
accountants and to verify under reasonable procedures, in accordance with
Section 6.11 of the Credit Agreement, the validity, amount, quality, quantity,
value, condition and status of, or any other matter relating to, the ABL
Collateral.  In the case of Accounts or other ABL Collateral in the possession
of any third Person, the Collateral Agent and such Persons as the Collateral
Agent may reasonably designate shall have the right to verify, at any time, the
validity, amount, quality, quantity, value, condition and status thereof by
contacting Account Debtors or the third Person possessing such ABL Collateral
for the purpose of making such a verification.  The Loan Parties shall be
required to pay all reasonable out-of-pocket costs and expenses incurred by the
Collateral Agent or any other Person in connection with any inspection or
verification referred to in this paragraph.
 
(e)  At its option, the Collateral Agent may discharge past due taxes,
assessments, charges, fees, Liens, security interests or other encumbrances at
any time levied or placed on the ABL Collateral and not permitted pursuant to
Section 7.01 of the Credit Agreement, may obtain insurance and may pay for the
maintenance and preservation of the ABL Collateral to the extent any Loan Party
fails to do so as required by the Credit Agreement or this Agreement, and each
Loan Party jointly and severally agrees to reimburse the Collateral Agent on
demand for any payment made or any expense incurred by the Collateral Agent
pursuant to the foregoing authorization; provided that nothing in this paragraph
shall be interpreted as excusing any Loan Party from the performance of, or
imposing any obligation on the Collateral Agent or any Secured Party to cure or
perform, any covenants or other promises of any Loan Party with respect to
taxes, assessments, charges, fees, Liens, security interests, insurance or other
encumbrances and maintenance as set forth herein or in the other Loan Documents.
 
(f)  If at any time any Loan Party shall take a security interest in any
property with a value in excess of $1,000,000 in the aggregate of an Account
Debtor or any other Person to secure payment and performance of an Account, such
Loan Party shall promptly assign such security interest to the Collateral Agent,
for the benefit of the Secured Parties.  Such assignment need not be filed of
public record unless necessary to continue the perfected status of the security
interest against creditors of and transferees from the Account Debtor or other
Person granting the security interest.
 
(g)  Each Loan Party shall remain liable to observe and perform all the
conditions and obligations to be observed and performed by it under each
contract, agreement or instrument relating to the ABL Collateral, all in
accordance with the terms
 

--------------------------------------------------------------------------------

Table of Contents
11
 
 
and conditions thereof, and the Loan Parties jointly and severally agree to
indemnify and hold harmless the Collateral Agent and the other Secured Parties
from and against any and all liability for such performance.
 
(h)  If and to the extent requested by the Collateral Agent, each Loan Party
agrees that it shall notify each warehouseman, agent, bailee or processor that
possesses or controls any Inventory of such Loan Party of the Security Interest
and shall use its commercially reasonable efforts to obtain from such
warehouseman, agent, bailee or processor an acknowledgement in writing, in form
and substance reasonably satisfactory to the Collateral Agent, that such
warehouseman, agent, bailee or processor holds such Inventory for the benefit of
the Collateral Agent subject to the Security Interest and shall act upon the
instructions of the Collateral Agent without further consent from any Loan
Party, and that such warehouseman, agent, bailee or processor further agrees to
fully subordinate any Lien held by it with respect to such Inventory, whether
arising by operation of Law or otherwise, to the Security Interest.
 
(i)  None of the Loan Parties will, without the Collateral Agent’s prior written
consent, grant any extension of the time of payment of any Accounts included in
the ABL Collateral, compromise, compound or settle the same for less than the
full amount thereof, release, wholly or partly, any Person liable for the
payment thereof or grant any credit, discount or allowance whatsoever thereon,
other than extensions, compromises, settlements, releases, credits, discounts or
allowances granted or made in the ordinary course of business and consistent
with its current practices and in accordance with such prudent and standard
practice used in industries that are the same as or similar to those in which
such Loan Party is engaged.  Upon the occurrence and during the continuance of
an Event of Default, the Collateral Agent shall, at its option, have the
exclusive right to settle, adjust or compromise any claim, offset, counterclaim
or dispute with Account Debtors or grant any credits, discounts or allowances.
 
(j)  The Loan Parties, at their own expense, shall maintain or cause to be
maintained insurance covering physical loss or damage to the Inventory in
accordance with the requirements set forth in Section 6.08 of the Credit
Agreement.  Each Loan Party shall use its commercially reasonable efforts to
cause any fire and extended coverage insurance policies maintained by it with
respect to any ABL Collateral to be endorsed or otherwise amended to include a
lenders’ loss payable clause in favor of the Collateral Agent and to provide
that it shall not be canceled, modified or not renewed except upon not less than
10 days’ prior written notice thereof by the insurer to the Collateral
Agent.  Each Loan Party irrevocably makes, constitutes and appoints the
Collateral Agent (and all officers, employees or agents designated by the
Collateral Agent) as such Loan Party’s true and lawful agent (and
attorney-in-fact) for the purpose, during the continuance of an Event of
Default, of making, settling and adjusting claims in respect of ABL Collateral
under policies of insurance, endorsing the name of such Loan Party on any check,
draft, instrument or other item of payment for the proceeds of such policies of
insurance and for making all determinations and decisions necessary with respect
thereto.  In the event that any Loan Party at any time or times shall fail to
obtain or maintain any of the policies of insurance required hereby or to pay
any premium in whole or part relating thereto, the Collateral Agent may, without
waiving or releasing any obligation or liability of the Loan
 

--------------------------------------------------------------------------------

Table of Contents
12
 
 
Parties hereunder or any Event of Default, in its sole discretion, obtain and
maintain such policies of insurance and pay such premium and take any other
actions with respect thereto as the Collateral Agent deems advisable.  All sums
disbursed by the Collateral Agent in connection with this paragraph, including
reasonable out-of-pocket attorneys’ fees, court costs, expenses and other
charges relating thereto, shall be payable, upon demand, by the Loan Parties to
the Collateral Agent and shall be additional Obligations secured hereby.
 
(k)  Each Loan Party shall maintain customary and prudent records of its Chattel
Paper and its books, records and documents evidencing or pertaining thereto.
 
SECTION 3.04.  Other Actions.  In order to further ensure the attachment,
perfection and priority of, and the ability of the Collateral Agent to enforce,
the Security Interest, each Loan Party agrees, in each case at such Loan Party’s
own expense, to take the following actions with respect to the following
ABL Collateral:
 
(a) Instruments.  If any Loan Party shall at any time hold or acquire any
Instruments that constitute ABL Collateral, such Loan Party shall promptly
endorse, assign and deliver the same to the Collateral Agent, accompanied by
such undated instruments of endorsement, transfer or assignment duly executed in
blank as the Collateral Agent may from time to time reasonably request.
 
(b) Deposit Accounts.  For each Deposit Account that any Loan Party at any time
opens or maintains, such Loan Party shall either (i) cause the depositary bank
to agree to comply with instructions from the Collateral Agent to such
depositary bank directing the disposition of funds from time to time credited to
such Deposit Account, without further consent of such Loan Party or any other
Person, pursuant to an agreement reasonably satisfactory to the Collateral
Agent, or (ii) arrange for the Collateral Agent to become the customer of the
depositary bank with respect to the Deposit Account, with the Loan Party being
permitted, only with the consent of the Collateral Agent, to exercise rights to
withdraw funds from such Deposit Account.  The Collateral Agent agrees with each
Loan Party that the Collateral Agent shall not give any such instructions or
withhold any withdrawal rights from any Loan Party except during the continuance
of an Availability Triggering Event or if an Event of Default has occurred and
is continuing or, after giving effect to any withdrawal, would occur. The
provisions of this paragraph shall not apply to (A) Deposit Accounts for which
the Collateral Agent is the depositary bank and (B) any Deposit Account the
average daily balance in which does not exceed $1,000,000 for any such account
individually, and $5,000,000 for all such accounts in the aggregate, at any
time.
 
(c) Investment Property. If any Investment Property now or hereafter acquired by
any Loan Party is held by such Loan Party or its nominee through a securities
intermediary, and such Investment Property constitutes ABL Collateral, such Loan
Party shall immediately notify the Collateral Agent thereof and, at the
Collateral Agent’s request and option, pursuant to an agreement in form and
substance reasonably satisfactory to the Collateral Agent, either (i) use
 

--------------------------------------------------------------------------------

Table of Contents
13
 
 
commercially reasonable efforts to cause such securities intermediary to agree
to comply with entitlement orders or other instructions from the Collateral
Agent to such securities intermediary as to such security entitlements without
further consent of any Loan Party or such nominee, or (ii) in the case of
Financial Assets or other Investment Property held through a securities
intermediary, use commercially reasonable efforts to arrange for the Collateral
Agent to become the entitlement holder with respect to such Investment Property,
with the Loan Party being permitted, only with the consent of the Collateral
Agent, to exercise rights to withdraw or otherwise deal with such Investment
Property.  The Collateral Agent agrees with each of the Loan Parties that the
Collateral Agent shall not give any such entitlement orders or instructions or
directions to any such issuer or securities intermediary, and shall not withhold
its consent to the exercise of any withdrawal or dealing rights by any Loan
Party, except during the continuance of an Availability Triggering Event or if
an Event of Default has occurred and is continuing or, after giving effect to
any such investment and withdrawal rights, would occur.  The provisions of this
paragraph shall not apply to (A) any Financial Assets credited to a securities
account for which the Collateral Agent is the securities intermediary and
(B) any securities account the value of securities or other Investment Property
in which does not exceed $1,000,000 for any such account individually, and
$5,000,000 for all such accounts in the aggregate, at any time.
 
(d) Electronic Chattel Paper and Transferable Records. If any Loan Party at any
time holds or acquires an interest in any electronic chattel paper or any
“transferable record,” as that term is defined in Section 201 of the Federal
Electronic Signatures in Global and National Commerce Act, or in Section 16 of
the Uniform Electronic Transactions Act as in effect in any relevant
jurisdiction of an amount in excess of $1,000,000, such Loan Party shall
promptly notify the Collateral Agent thereof and, at the request of the
Collateral Agent, shall take such action as the Collateral Agent may reasonably
request to vest in the Collateral Agent control under New York UCC Section 9-105
of such electronic chattel paper or control under Section 201 of the Federal
Electronic Signatures in Global and National Commerce Act or, as the case may
be, Section 16 of the Uniform Electronic Transactions Act, as so in effect in
such jurisdiction, of such transferable record.  The Collateral Agent agrees
with such Loan Party that the Collateral Agent will arrange, pursuant to
procedures reasonably satisfactory to the Collateral Agent and so long as such
procedures will not result in the Collateral Agent’s loss of control, for the
Loan Party to make alterations to the electronic chattel paper or transferable
record permitted under UCC Section 9-105 or, as the case may be, Section 201 of
the Federal Electronic Signatures in Global and National Commerce Act or
Section 16 of the Uniform Electronic Transactions Act for a party in control to
allow without loss of control, unless an Event of Default has occurred and is
continuing or would occur after taking into account any action by such Loan
Party with respect to such electronic chattel paper or transferable record.
 

--------------------------------------------------------------------------------

Table of Contents
14
 
 
(e) Letter-of-Credit Rights.  If any Loan Party is at any time a beneficiary
under a letter of credit now or hereafter issued in favor of such Loan Party in
a face amount in excess of $1,000,000, and such letter of credit constitutes
ABL Collateral, such Loan Party shall promptly notify the Collateral Agent
thereof and, at the request and option of the Collateral Agent, such Loan Party
shall, pursuant to an agreement in form and substance reasonably satisfactory to
the Collateral Agent, either (i) use commercially reasonable efforts to arrange
for the issuer and any confirmer of such letter of credit to consent to an
assignment to the Collateral Agent of the proceeds of any drawing under such
letter of credit or (ii) use commercially reasonable efforts to arrange for the
Collateral Agent to become the transferee beneficiary of such letter of credit,
with the Collateral Agent agreeing, in each case, that the proceeds of any
drawing under such letter of credit are to be paid to the applicable Loan Party
unless an Event of Default has occurred or is continuing.
 
ARTICLE IV
 
Remedies
 
SECTION 4.01.  Remedies Upon Default.  Upon the occurrence and during the
continuance of an Event of Default, each Loan Party agrees to deliver, on
demand, each item of ABL Collateral to the Collateral Agent or any Person
designated by the Collateral Agent, and it is agreed that the Collateral Agent
shall have the right to take possession of the ABL Collateral and without
liability for trespass to enter any premises where the ABL Collateral may be
located for the purpose of taking possession of or removing the ABL Collateral
and, generally, to exercise any and all rights afforded to a secured party under
the Uniform Commercial Code or other applicable Law, in each case at the same or
different times, with or without legal process and with or without prior notice
or demand for performance.  Without limiting the generality of the foregoing,
each Loan Party agrees that the Collateral Agent shall have the right, subject
to the mandatory requirements of applicable Law, to sell or otherwise dispose of
all or any part of the ABL Collateral at a public or private sale or at any
broker’s board or on any securities exchange, for cash, upon credit or for
future delivery as the Collateral Agent shall deem appropriate.  The Collateral
Agent shall be authorized at any such sale of securities (if it deems it
advisable to do so) to restrict the prospective bidders or purchasers to Persons
who will represent and agree that they are purchasing the ABL Collateral for
their own account for investment and not with a view to the distribution or sale
thereof, and upon consummation of any such sale the Collateral Agent shall have
the right to assign, transfer and deliver to the purchaser or purchasers thereof
the ABL Collateral so sold.  Each such purchaser at any sale of ABL Collateral
shall hold the property sold absolutely, free from any claim or right on the
part of any Loan Party, and each Loan Party hereby waives (to the extent
permitted by law) all rights of redemption, stay and appraisal which such Loan
Party now has or may at any time in the future have under any rule of law or
statute now existing or hereafter enacted.
 

--------------------------------------------------------------------------------

Table of Contents
15
 
 
The Collateral Agent shall give the applicable Loan Parties at least 10 days’
written notice (which each Loan Party agrees is reasonable notice within the
meaning of Section 9-611 of the New York UCC or its equivalent in other
jurisdictions) of the Collateral Agent’s intention to make any sale of
ABL Collateral.  Such notice, in the case of a public sale, shall state the time
and place for such sale and, in the case of a sale at a broker’s board or on a
securities exchange, shall state the board or exchange at which such sale is to
be made and the day on which the ABL Collateral, or portion thereof, will first
be offered for sale at such board or exchange.  Any such public sale shall be
held at such time or times within ordinary business hours and at such place or
places as the Collateral Agent may fix and state in the notice (if any) of such
sale.  At any such sale, the ABL Collateral, or portion thereof, to be sold may
be sold in one lot as an entirety or in separate parcels, as the Collateral
Agent may (in its sole and absolute discretion) determine.  The Collateral Agent
shall not be obligated to make any sale of any ABL Collateral if it shall
determine not to do so, regardless of the fact that notice of sale of such
ABL Collateral shall have been given.  The Collateral Agent may, without notice
or publication, adjourn any public or private sale or cause the same to be
adjourned from time to time by announcement at the time and place fixed for
sale, and such sale may, without further notice, be made at the time and place
to which the same was so adjourned.  In case any sale of all or any part of the
ABL Collateral is made on credit or for future delivery, the ABL Collateral so
sold may be retained by the Collateral Agent until the sale price is paid by the
purchaser or purchasers thereof, but the Collateral Agent and the other Secured
Parties shall not incur any liability in case any such purchaser or purchasers
shall fail to take up and pay for the ABL Collateral so sold and, in case of any
such failure, such ABL Collateral may be sold again upon like notice.  At any
public (or, to the extent permitted by applicable Law, private) sale made
pursuant to this Agreement, any Secured Party may bid for or purchase, free (to
the extent permitted by law) from any right of redemption, stay, valuation or
appraisal on the part of any Loan Party (all said rights being also hereby
waived and released to the extent permitted by law), the ABL Collateral or any
part thereof offered for sale and may make payment on account thereof by using
any claim then due and payable to such Secured Party from any Loan Party as a
credit against the purchase price, and such Secured Party may, upon compliance
with the terms of sale, hold, retain and dispose of such property without
further accountability to any Loan Party therefor.  For purposes hereof, a
written agreement to purchase the ABL Collateral or any portion thereof shall be
treated as a sale thereof; the Collateral Agent shall be free to carry out such
sale pursuant to such agreement and no Loan Party shall be entitled to the
return of the ABL Collateral or any portion thereof subject thereto,
notwithstanding the fact that after the Collateral Agent shall have entered into
such an agreement all Events of Default shall have been remedied and the
Obligations paid in full.  As an alternative to exercising the power of sale
herein conferred upon it, the Collateral Agent may proceed by a suit or suits at
law or in equity to foreclose this Agreement and to sell the ABL Collateral or
any portion thereof pursuant to a judgment or decree of a court or courts having
competent jurisdiction or pursuant to a proceeding by a court-appointed
receiver.  Any sale pursuant to the provisions of this Section 4.01 shall be
deemed to conform to the commercially reasonable standards as provided in
Section 9-610(b) of the New York UCC or its equivalent in other jurisdictions.
 

--------------------------------------------------------------------------------

Table of Contents
16
 
 
SECTION 4.02.  Application of Proceeds.  The Collateral Agent shall apply the
proceeds of any collection or sale of ABL Collateral, including any
ABL Collateral consisting of cash, as follows:
 
FIRST, to the payment of all Obligations consisting of (a) fees due under the
Credit Agreement (including fees under Section 2.10 of the Credit Agreement),
(b) costs and expenses incurred by the Collateral Agent in connection with such
collection or sale or otherwise in connection with this Agreement, any other
Loan Document or any of the Obligations, including all court costs and the
reasonable out-of-pocket fees and expenses of its agents and legal counsel, the
repayment of all advances made by the Collateral Agent hereunder or under any
other Loan Document on behalf of any Loan Party and any other costs or expenses
incurred in connection with the exercise of any right or remedy hereunder or
under any other Loan Document and (c) all other obligations in the nature of
indemnification and reimbursement of costs and expenses (including obligations
under Section 10.04 of the Credit Agreeement and Section 6.03 of this
Agreement), with the amounts referred to in this clause FIRST so applied to be
distributed among the Secured Parties entitled thereto pro rata in accordance
with the amounts of such Obligations owed to them on the date of any such
distribution;
 
SECOND, to the payment of all Obligations consisting of interest (including
interest accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding) on the Loans (including Special Agent Loans), with
the amounts so applied to be distributed among the Secured Parties entitled
thereto pro rata in accordance with the amounts of such interest owed to them on
the date of any such distribution;
 
THIRD, to the payment in full of the aggregate principal amount of all the
Special Agent Loans;
 
FOURTH, to the payment in full of the aggregate principal amount of all the
Swingline Loans;
 
FIFTH, to the payment in full of the aggregate principal amount of all other
Loans, with the amounts so applied to be distributed among the Secured Parties
entitled thereto pro rata in accordance with the amounts of such principal owed
to them on the date of any such distribution;
 
SIXTH, to the payment (or, in the case of outstanding Letters of Credit, cash
collateralization) in full of all the Obligations not referred to in clauses
FIRST through FIFTH above or clause SEVENTH below, with the amounts so applied
to be distributed among the Secured Parties entitled thereto pro rata in
accordance with the amounts of such Obligations owed to them on the date of any
such distribution;
 

--------------------------------------------------------------------------------

Table of Contents
17
 
 
SEVENTH, to the payment in full of all the Obligations referred to in
clauses (c) and (d) of the definition of the term “Obligations”, the amounts so
applied to be distributed among the Secured Parties entitled thereto pro rata in
accordance with the amounts of such Obligations owed to them on the date of any
such distribution; and
 
EIGHTH, to the Loan Parties, their successors or assigns, or as a court of
competent jurisdiction may otherwise direct.
 
The Collateral Agent shall have absolute discretion as to the time of
application of any such proceeds, moneys or balances in accordance with this
Agreement.  Upon any sale of ABL Collateral by the Collateral Agent (including
pursuant to a power of sale granted by statute or under a judicial proceeding),
the receipt of the Collateral Agent or of the officer making the sale shall be a
sufficient discharge to the purchaser or purchasers of the ABL Collateral so
sold and such purchaser or purchasers shall not be obligated to see to the
application of any part of the purchase money paid over to the Collateral Agent
or such officer or be answerable in any way for the misapplication thereof.
 
ARTICLE V

 
Indemnity, Subrogation and Subordination
 
SECTION 5.01.  Indemnity and Subrogation.  In addition to all such rights of
indemnity and subrogation as the Loan Parties may have under applicable Law (but
subject to Section 5.03), the Borrower agrees that (a) in the event a payment of
an Obligation of the Borrower shall be made by any Subsidiary Loan Party under
this Agreement, the Borrower shall indemnify such Subsidiary Loan Party for the
full amount of such payment and such Subsidiary Loan Party shall be subrogated
to the rights of the Person to whom such payment shall have been made to the
extent of such payment and (b) in the event any assets of any Subsidiary Loan
Party shall be sold pursuant to this Agreement or any other Security Document to
satisfy in whole or in part an obligation of the Borrower owed to any Secured
Party, the Borrower shall indemnify such Subsidiary Loan Party in an amount
equal to the greater of the book value or the fair market value of the assets so
sold.
 
SECTION 5.02.  Contribution and Subrogation.  Each Subsidiary Loan Party (a
“Contributing Party”) agrees (subject to Section 5.03) that, in the event a
payment shall be made by any other Subsidiary Loan Party hereunder in respect of
any Obligation or assets of any other Subsidiary Loan Party shall be sold
pursuant to any Security Document to satisfy any Obligation (other, in each
case, than an Obligation for the incurrence of which such other Subsidiary Loan
Party received fair and adequate consideration) and such other Subsidiary Loan
Party (the “Claiming Party”) shall not have been fully indemnified by the
Borrower as provided in Section 5.01, the Contributing Party shall indemnify the
Claiming Party in an amount equal to the amount of such payment or the greater
of the book value or the fair market value of such assets, as the case may be,
in each case multiplied by a fraction of which the numerator shall be the net
worth of the Contributing Party on the date hereof and the denominator shall be
 

--------------------------------------------------------------------------------

Table of Contents
18
 
 
the aggregate net worth of all the Subsidiary Loan Parties on the date hereof
(or, in the case of any Subsidiary Loan Party becoming a party hereto pursuant
to Section 6.14, the date of the supplement hereto executed and delivered by
such Subsidiary Loan Party).  Any Contributing Party making any payment to a
Claiming Party pursuant to this Section 5.02 shall be subrogated to the rights
of such Claiming Party under Section 5.01 to the extent of such payment.
 
SECTION 5.03.  Subordination.  (a) Notwithstanding any provision of this
Agreement to the contrary, all rights of the Loan Parties under Sections 5.01
and 5.02 and all other rights of indemnity, contribution or subrogation under
applicable Law or otherwise shall be fully subordinated to the indefeasible
payment in full in cash of the Obligations.  No failure on the part of the
Borrower or any other Loan Party to make the payments required by Sections 5.01
and 5.02 (or any other payments required under applicable Law or otherwise)
shall in any respect limit the obligations and liabilities of any Loan Party
with respect to its Obligations hereunder, and each Loan Party shall remain
liable for the full amount of the Obligations of such Loan Party hereunder.
 
(b)  Each Loan Party hereby agrees that all Indebtedness and other monetary
obligations owed by it to any other Loan Party or any other Subsidiary shall be
fully subordinated to the indefeasible payment in full in cash of the
Obligations.
 
ARTICLE VI

 
Miscellaneous
 
SECTION 6.01.  Notices.  All communications and notices hereunder shall (except
as otherwise expressly permitted herein) be in writing and given as provided in
Section 10.02 of the Credit Agreement.  All communications and notices hereunder
to any Subsidiary Loan Party shall be given to it in care of the Borrower as
provided in Section 10.02 of the Credit Agreement.
 
SECTION 6.02.  Waivers; Amendment.  (a) No failure or delay by the Collateral
Agent, any other Agent, any LC Issuer or any Lender in exercising any right or
power hereunder or under any other Loan Document shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power.  The rights and remedies of the Collateral Agent and the other
Secured Parties hereunder and under the other Loan Documents are cumulative and
are not exclusive of any rights or remedies that they would otherwise have.  No
waiver of any provision of this Agreement or consent to any departure by any
Loan Party therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) of this Section 6.02, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given.  Without limiting the generality of the foregoing, the making of a Loan
or issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Collateral Agent, any other Agent, any
Arranger, any Lender or any LC Issuer may have had notice or knowledge of such
Default at the time.  No notice or demand on any Loan Party in any case shall
entitle any Loan Party to any other or further notice or demand in similar or
other circumstances.
 

--------------------------------------------------------------------------------

Table of Contents
19
 
 
(b)  Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Required Lenders and the Loan Party or Loan Parties with respect to which
such waiver, amendment or modification is to apply, and acknowledged by the
Administrative Agent, subject to any consent required in accordance with
Section 10.01 of the Credit Agreement and the other terms of such Section.
 
SECTION 6.03.  Collateral Agent’s Fees and Expenses; Indemnification.  (a) The
parties hereto agree that the Collateral Agent shall be entitled to
reimbursement of its expenses incurred hereunder as provided in Section 10.04(a)
of the Credit Agreement.
 
(b)  Without limitation of its indemnification obligations under the other Loan
Documents, each Loan Party jointly and severally agrees to defend (subject to
Indemnitees’ selection of counsel), indemnify, pay and hold harmless the
Collateral Agent and the other Indemnitees (as defined in Section 10.04(b) of
the Credit Agreement) from and against any and all Indemnified Liabilities;
provided that no Loan Party shall have any obligation to any Indemnitee
hereunder with respect to any Indemnified Liability to the extent such
Indemnified Liability arises from the gross negligence or wilful misconduct of
such Indemnitee.  To the extent permitted by applicable Law, no Loan Party shall
assert, and each Loan Party hereby waives, any claim against any Indemnitee, on
any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) (whether or not the claim
therefor is based on contract, tort or duty imposed by any applicable legal
requirement) arising out of, in connection with, as a result of, or in any way
related to, this Agreement or any other Loan Document, the transactions
contemplated hereby or thereby, any Loan or the use of the proceeds thereof or
any act or omission or event occurring in connection therewith, and each Loan
Party hereby waives, releases and agrees not to sue upon any such claim or any
such damages, whether or not accrued and whether or not known or suspected to
exist in its favor.
 
(c)  Any such amounts payable as provided hereunder shall be additional
Obligations secured hereby and by the other Loan Documents.  The provisions of
this Section 6.03 shall remain in full force and effect regardless of the
termination of this Agreement or any other Loan Document, the consummation of
the transactions contemplated hereby, the repayment of any of the Obligations,
the invalidity or unenforceability of any term or provision of this Agreement or
any other Loan Document, or any investigation made by or on behalf of the
Collateral Agent or any other Secured Party.  All amounts due under this
Section 6.03 shall be payable promptly after written demand therefor.
 
SECTION 6.04.  Successors and Assigns.  Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party; and all covenants, promises and
 

--------------------------------------------------------------------------------

Table of Contents
20
 
 
agreements by or on behalf of any Loan Party or the Collateral Agent that are
contained in this Agreement shall bind and inure to the benefit of their
respective successors and assigns.
 
SECTION 6.05.  Survival of Agreement.  All covenants, agreements,
representations and warranties made by the Loan Parties in the Loan Documents
and in the certificates or other instruments prepared or delivered in connection
with or pursuant to this Agreement or any other Loan Document shall be
considered to have been relied upon by the Lenders and the LC Issuers and shall
survive the execution and delivery of the Loan Documents and the making of any
Loans and issuance of any Letters of Credit, regardless of any investigation
made by or on behalf of any Lender or any LC Issuer and notwithstanding that any
Agent, any LC Issuer or any Lender may have had notice or knowledge of any
Default or incorrect representation or warranty at the time any credit is
extended under the Credit Agreement, and shall continue in full force and effect
as long as the principal of or any accrued interest on any Loan or any fee or
any other amount payable under any Loan Document is outstanding and unpaid or
any Letter of Credit is outstanding and so long as the Commitments have not
expired or terminated.
 
SECTION 6.06.  Counterparts; Effectiveness; Several Agreement.  This Agreement
may be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original but all of which when
taken together shall constitute a single contract.  Delivery of an executed
signature page to this Agreement by facsimile transmission or electronic
transmission (pdf) shall be as effective as delivery of a manually signed
counterpart of this Agreement.  This Agreement shall become effective as to any
Loan Party when a counterpart hereof executed on behalf of such Loan Party shall
have been delivered to the Collateral Agent and a counterpart hereof shall have
been executed on behalf of the Collateral Agent, and thereafter shall be binding
upon such Loan Party and the Collateral Agent and their respective permitted
successors and assigns, and shall inure to the benefit of such Loan Party, the
Collateral Agent and the other Secured Parties and their respective successors
and assigns, except that no Loan Party shall have the right to assign or
transfer its rights or obligations hereunder or any interest herein or in the
ABL Collateral (and any such assignment or transfer shall be void) except as
expressly contemplated by this Agreement or the Credit Agreement.  This
Agreement shall be construed as a separate agreement with respect to each Loan
Party and may be amended, modified, supplemented, waived or released with
respect to any Loan Party without the approval of any other Loan Party and
without affecting the obligations of any other Loan Party hereunder.
 
SECTION 6.07.  Severability.  Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.  The parties hereto shall endeavor in good faith negotiations to
replace the invalid, illegal or unenforceable provisions with valid provisions
the economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.

--------------------------------------------------------------------------------

Table of Contents
21
 
 
SECTION 6.08.  Right of Set-Off.  If an Event of Default shall have occurred and
be continuing, each Agent, each Lender, each LC Issuer and each of their
respective Affiliates is hereby authorized at any time and from time to time, to
the fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held and
other obligations at any time owing by such Agent, such Lender, such LC Issuer
or such Affiliate to or for the credit or the account of any Loan Party against
any of and all the Obligations of such Loan Party now or hereafter existing
under this Agreement owed to such Agent, such Lender or such LC Issuer,
irrespective of whether or not such Agent, such Lender or such LC Issuer shall
have made any demand under this Agreement and although such obligations may be
unmatured.  The rights of each Agent, each Lender, each LC Issuer and its
Affiliates under this Section 6.08 are in addition to other rights and remedies
(including other rights of set-off) which such Person may have.  For the
avoidance of doubt, any payments obtained by any Lender pursuant to the exercise
of rights under this Section 6.08 shall be subject to Section 2.14 of the Credit
Agreement.
 
SECTION 6.09.  Governing Law; Jurisdiction; Consent to Service of Process.  (a)
This Agreement shall be construed in accordance with and governed by the law of
the State of New York.
 
(b)  Each of the Loan Parties hereby irrevocably and unconditionally submits,
for itself and its property, to the nonexclusive jurisdiction of the Supreme
Court of the State of New York sitting in New York County and of the
United States District Court of the Southern District of New York, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement or any other Loan Document, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such federal court.  Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.  Nothing in this Agreement or any other Loan Document shall
affect any right that any Agent, any LC Issuer or any Lender may otherwise have
to bring any action or proceeding relating to this Agreement or any other Loan
Document against any Loan Party, or its properties in the courts of any
jurisdiction.
 
(c)  Each of the Loan Parties hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in paragraph (b) of this Section 6.09.  Each
of the parties hereto hereby irrevocably waives, to the fullest extent permitted
by law, the defense of an inconvenient forum to the maintenance of such action
or proceeding in any such court.
 
(d)  Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 6.01.  Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.
 

--------------------------------------------------------------------------------

Table of Contents
22
 
 
SECTION 6.10.  WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 6.10.
 
SECTION 6.11.  Headings.  Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.
 
SECTION 6.12.  Security Interest Absolute.  All rights of the Collateral Agent
hereunder, the Security Interest and all obligations of each Loan Party
hereunder shall be absolute and unconditional irrespective of (a) any lack of
validity or enforceability of the Credit Agreement, any other Loan Document, any
agreement with respect to any of the Obligations or any other agreement or
instrument relating to any of the foregoing, (b) any change in the time, manner
or place of payment of, or in any other term of, all or any of the Obligations,
or any other amendment or waiver of or any consent to any departure from the
Credit Agreement, any other Loan Document or any other agreement or instrument,
(c) any exchange, release or non-perfection of any Lien on other collateral, or
any release or amendment or waiver of or consent under or departure from any
guarantee, securing or guaranteeing all or any of the Obligations, or (d) any
other circumstance that might otherwise constitute a defense available to, or a
discharge of, any Loan Party in respect of the Obligations or this Agreement.
 
SECTION 6.13.  Termination or Release.  (a) This Agreement, the Guarantees made
herein, the Security Interest and all other security interests granted hereby
shall terminate when all the Obligations (other than, with respect to the
termination of the Security Interest and all other security interests granted
hereby only, any Obligations that consist solely of contingent obligations) have
been indefeasibly paid in full, all Commitments under the Credit Agreement shall
have been reduced to zero, no LC Issuer shall have any obligation to issue
Letters of Credit under the Credit Agreement and no Letter of Credit shall be
outstanding (other than any Letter of Credit the obligations under which have
been cash collateralized in full or supported by letters of credit of other
banks naming the applicable LC Issuer as the beneficiary, in each case, in
 

--------------------------------------------------------------------------------

Table of Contents
23
 
 
a manner satisfactory to the applicable LC Issuer).  In connection with any
termination pursuant to this paragraph, the Collateral Agent shall execute and
deliver to any Loan Party, at such Loan Party’s expense, all Uniform Commercial
Code termination statements and any other documents that such Loan Party shall
reasonably request to evidence such termination.  Any execution and delivery of
documents pursuant to this Section 6.13 shall be without recourse to, or
representation of warranty by, the Collateral Agent or any other Secured Party.
 
(b)  Except as provided in paragraph (a) above, the release of any Subsidiary
Loan Party from its obligations hereunder and of the Security Interest in any
ABL Collateral shall be governed by Section 9.08(a) of the Credit Agreement.
 
SECTION 6.14.  Additional Subsidiaries.  Pursuant to Section 6.13(c) of the
Credit Agreement, certain Subsidiaries not originally parties hereto may be
required from time to time to enter in this Agreement as Subsidiary Loan
Parties.  Upon execution and delivery by the Collateral Agent and a Subsidiary
of an instrument in the form of Exhibit I hereto, such Subsidiary shall become a
party to this Agreement as a Subsidiary Loan Party (and a guarantor and grantor
hereunder) with the same force and effect as if originally named as a Subsidiary
Loan Party herein.  The execution and delivery of any such instrument shall not
require the consent of any other Loan Party hereunder.  The rights and
obligations of each Loan Party hereunder shall remain in full force and effect
notwithstanding the addition of any new Loan Party as a party to this Agreement.
 
SECTION 6.15.  Collateral Agent Appointed Attorney-in-Fact.  Each Loan Party
hereby appoints the Collateral Agent the attorney-in-fact of such Loan Party for
the purpose of carrying out the provisions of this Agreement and taking any
action and executing any instrument that the Collateral Agent may deem necessary
or advisable to accomplish the purposes hereof, which appointment is irrevocable
and coupled with an interest.  Without limiting the generality of the foregoing,
the Collateral Agent shall have the right, but only upon the occurrence and
during the continuance of an Event of Default, with full power of substitution
either in the Collateral Agent’s name or in the name of such Loan Party (a) to
receive, endorse, assign and/or deliver any and all notes, acceptances, checks,
drafts, money orders or other evidences of payment relating to the
ABL Collateral or any part thereof; (b) to demand, collect, receive payment of,
give receipt for and give discharges and releases of all or any of the
ABL Collateral; (c) to sign the name of any Loan Party on any invoice or bill of
lading relating to any of the ABL Collateral; (d) to send verifications of
Accounts Receivable to any Account Debtor; (e) to commence and prosecute any and
all suits, actions or proceedings at law or in equity in any court of competent
jurisdiction to collect or otherwise realize on all or any of the ABL Collateral
or to enforce any rights in respect of any ABL Collateral; (f) to settle,
compromise, compound, adjust or defend any actions, suits or proceedings
relating to all or any of the ABL Collateral; (g) to notify, or to require any
Loan Party to notify, Account Debtors to make payment directly to the Collateral
Agent; and (h) to use, sell, assign, transfer, pledge, make any agreement with
respect to or otherwise deal with all or any of the Collateral, and to do all
other acts and things necessary to carry out the purposes of this Agreement, as
fully and completely as though the Collateral Agent were the absolute owner of
the ABL Collateral for all purposes; provided that nothing herein
 

--------------------------------------------------------------------------------

Table of Contents
24
 
 
contained shall be construed as requiring or obligating the Collateral Agent to
make any commitment or to make any inquiry as to the nature or sufficiency of
any payment received by the Collateral Agent, or to present or file any claim or
notice, or to take any action with respect to the ABL Collateral or any part
thereof or the moneys due or to become due in respect thereof or any property
covered thereby.  The Collateral Agent and the other Secured Parties shall be
accountable only for amounts actually received as a result of the exercise of
the powers granted to them herein, and neither they nor their officers,
directors, employees or agents shall be responsible to any Loan Party for any
act or failure to act hereunder, except for their own gross negligence, bad
faith or wilful misconduct.
 
[The remainder of this page is blank.]
 
 
 

--------------------------------------------------------------------------------


 
 
IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.
 


 

 
SPECTRUM BRANDS, INC., as the Borrower
             
By:
 /s/ Anthony L. Genito

   Name:   Anthony L. Genito    Title:   Senior Vice President and Chief
Financial Officer

 
 
 
 
 
 
 

 [ABL Guarantee and Collateral Agreement]
 

--------------------------------------------------------------------------------


 
 
 
IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.
 
 
 

 
ROV HOLDING, INC.,
             
By:
 /s/ Anthony L. Genito

   Name:   Anthony L. Genito    Title:   Vice President and Treasurer

 
 
 
 

 
 
 [ABL Guarantee and Collateral Agreement]
 

--------------------------------------------------------------------------------


 
 
 
IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.
 


 

 
ROVCAL, INC.,
             
By:
 /s/ Anthony L. Genito

   Name:   Anthony L. Genito    Title:   Vice President and Treasurer

 
 
 
 

 
 
 [ABL Guarantee and Collateral Agreement]
 
 

--------------------------------------------------------------------------------




 
 
IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.
 

 
 

 
UNITED INDUSTRIES CORPORATION,
             
By:
 /s/ Robert Prather

   Name:   Robert Prather    Title:   Treasurer and Chief Financial Officer

 
 
 
 

 
 
 [ABL Guarantee and Collateral Agreement]
 
 

--------------------------------------------------------------------------------


 
 
 
 
IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.


 
 

 
SPECTRUM NEPTUNE US HOLDCO CORPORATION,
             
By:
 /s/ Anthony L. Genito

   Name:   Anthony L. Genito    Title:   Vice President, Treasurer and Chief
Financial Officer

 
 
 
 

 
 
 [ABL Guarantee and Collateral Agreement]

 

--------------------------------------------------------------------------------




 
 
IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.
 
 
 

 
SCHULTZ COMPANY,
             
By:
 /s/ Robert Prather

   Name:   Robert Prather    Title:   Treasurer and Chief Financial Officer

 
 
 
 

 
 
 [ABL Guarantee and Collateral Agreement]
 

--------------------------------------------------------------------------------


 
 
IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.
 
 
 

 
UNITED PET GROUP, INC.,
             
By:
 /s/ Joe Gil

   Name:   Joe Gil    Title:   Vice President Finance and Treasurer

 
 
 
 

 
 
 [ABL Guarantee and Collateral Agreement]
 

--------------------------------------------------------------------------------


 
 
 
 
IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.
 


 

 
DB ONLINE, LLC,
       
By: 
 United Pet Group, Inc., its Managing Member        
By:
  /s/ Joe Gil

   Name:   Joe Gil    Title:   Vice President Finance and Treasurer

 
 
 
 

 
 
 [ABL Guarantee and Collateral Agreement]
 
 

--------------------------------------------------------------------------------




 
 
 
IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.
 


 

 
SOUTHERN CALIFORNIA FOAM, INC.,
             
By:
 /s/ Joe Gil

   Name:   Joe Gil    Title:   Vice President Finance and Treasurer

 
 
 
 

 
 
 [ABL Guarantee and Collateral Agreement]
 
 
 

--------------------------------------------------------------------------------


 

 
IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.


 
 

 
AQUARIA, INC.,
             
By:
 /s/ Joe Gil

   Name:   Joe Gil    Title:   Vice President Finance and Treasurer

 
 
 
 

 
 
 [ABL Guarantee and Collateral Agreement]
 
 

--------------------------------------------------------------------------------


 
 
 
IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.
 
 
 

 
AQUARIUM SYSTEMS, INC.,
             
By:
 /s/ Joe Gil

   Name:   Joe Gil    Title:   Vice President Finance and Treasurer

 
 
 
 

 
 
 [ABL Guarantee and Collateral Agreement]
 
 
 

--------------------------------------------------------------------------------



 
 
IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 
 
 

 
PERFECTO MANUFACTURING, INC.,
             
By:
 /s/ Joe Gil

   Name:   Joe Gil    Title:   Vice President Finance and Treasurer

 
 
 
 

 
 
 [ABL Guarantee and Collateral Agreement]
 
 

--------------------------------------------------------------------------------


 
 
IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.
 
 

 
TETRA HOLDING (US), INC.,
             
By:
 /s/ Joe Gil

   Name:   Joe Gil    Title:   Vice President Finance and Treasurer

 
 
 
 

 
 
 [ABL Guarantee and Collateral Agreement]
 

 
 

--------------------------------------------------------------------------------


 
 
IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.


 
 

 
WACHOVIA BANK, NATIONAL ASSOCIATION, as the Collateral Agent
             
By:
 /s/ Joseph L. White

   Name:   Joseph L. White    Title:   Director

 
 
 
 

 
 
 [ABL Guarantee and Collateral Agreement]
 
 
 

--------------------------------------------------------------------------------


 
 
Schedule I
Subsidiary Loan Parties






Grantor
Type of
Organization
Jurisdiction
of
Organization
Organization
Identification
Number
ROV Holding, Inc.
Corporation
Delaware
0946128
ROVCAL, Inc.
Corporation
California
C2063405
United Industries Corporation
Corporation
Delaware
0790751
Spectrum Neptune
US Holdco Corporation
Corporation
Delaware
3786826
Schultz Company
Corporation
Missouri
00069779
United Pet Group, Inc.
Corporation
Delaware
3066897
DB Online, LLC
Limited Liability Company
Hawaii
29170
Southern California Foam, Inc.
Corporation
California
C1456775
Aquaria, Inc.
Corporation
California
C0553017
Aquarium Systems, Inc.
Corporation
Delaware
2583486
Perfecto Manufacturing, Inc.
Corporation
Delaware
2626833
Tetra Holding (US), Inc.
Corporation
Delaware
3589555



 
 

--------------------------------------------------------------------------------

Table of Contents
 
 
Exhibit I to
the ABL Guarantee and Collateral Agreement

SUPPLEMENT NO. __ dated as of [                    ], to the ABL Guarantee and
Collateral Agreement dated as of September 28, 2007, among SPECTRUM BRANDS,
INC., a Delaware corporation (the “Borrower”), each subsidiary of the Borrower
listed on Schedule I thereto (collectively, the “Subsidiary Loan Parties”; the
Subsidiary Loan Parties and the Borrower are referred to collectively herein as
the “Loan Parties”) and WACHOVIA BANK, NATIONAL ASSOCIATION (“Wachovia”), as the
Collateral Agent.
 
A.  Reference is made to the Credit Agreement dated as of September [  ], 2007
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among the Borrower, the other Loan Parties party thereto, the
Lenders party thereto, Wachovia, as the Administrative Agent, the Collateral
Agent and an LC Issuer, and Goldman Sachs Credit Partners L.P., as the
Syndication Agent.
 
B.  Capitalized terms used herein and not otherwise defined herein shall have
the meanings assigned to such terms in the Credit Agreement and the Guarantee
and Collateral Agreement referred to therein.
 
C.  The Loan Parties have entered into the Guarantee and Collateral Agreement in
order to induce the Lenders to make Loans and the LC Issuers to issue Letters of
Credit.  Section 6.14 of the Guarantee and Collateral Agreement provides that
additional Subsidiaries of the Borrower may become party to the Guarantee and
Collateral Agreement as Subsidiary Loan Parties by execution and delivery of an
instrument in the form of this Supplement.  The undersigned Subsidiary (the “New
Subsidiary”) is executing this Supplement in accordance with the requirements of
the Credit Agreement to become a party to the Guarantee and Collateral Agreement
as a Subsidiary Loan Party in order to induce the Lenders to make additional
Loans and the LC Issuers to issue additional Letters of Credit and as
consideration for Loans previously made and Letters of Credit previously issued.
 
Accordingly, the Collateral Agent and the New Subsidiary agree as follows:
 
SECTION 1.  In accordance with Section 6.14 of the Guarantee and Collateral
Agreement, the New Subsidiary by its signature below becomes a party to the
Guarantee and Collateral Agreement as a Subsidiary Loan Party and Loan Party
thereunder (and accordingly, becomes a guarantor and a grantor thereunder), with
the same force and effect as if originally named therein as a Subsidiary Loan
Party, and the New Subsidiary hereby (a) agrees to all the terms and provisions
of the Guarantee and Collateral Agreement applicable to it as a Subsidiary Loan
Party and a guarantor and a grantor thereunder and (b) represents and warrants
that the representations and warranties made by it as a Loan Party thereunder
are true and correct on and as of the date hereof.  In furtherance of the
foregoing, the New Subsidiary, as security for the payment and performance in
full of the Obligations does hereby (i) create and grant to the Collateral
Agent, its successors and assigns, for the benefit of the Secured Parties, a
security interest
 

--------------------------------------------------------------------------------

Table of Contents
2
 
 
in and lien on all of the New Subsidiary’s right, title and interest in, to and
under the ABL Collateral of the New Subsidiary, (b) guarantee the Obligations as
set forth in Article II of the Guarantee and Collateral Agreement and
(c) authorize the Collateral Agent at any time and from time to time to file in
the applicable jurisdictions any initial financing statements with respect to
the ABL Collateral or any part thereof and amendments thereto and continuations
thereof that contain the information required by Article 9 of the Uniform
Commercial Code of each applicable jurisdiction for the filing of any financing
statement or amendment.  Without limiting the foregoing, each Loan Party hereby
irrevocably authorizes the Collateral Agent at any time and from time to time to
file in any relevant jurisdiction financing statements that describe the ABL
Collateral as “all assets, whether now owned or hereafter acquired” of such Loan
Party, or words of similar effect as being of an equal or lesser scope or with
greater detail.  Each reference to a “Subsidiary Loan Party” or a “Loan Party”
in the Guarantee and Collateral Agreement shall be deemed to include the New
Subsidiary.  The Guarantee and Collateral Agreement is hereby incorporated
herein by reference.
 
SECTION 2.  The New Subsidiary represents and warrants to the Collateral Agent
and the other Secured Parties that this Supplement has been duly authorized,
executed and delivered by it and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms.
 
SECTION 3.  This Supplement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Supplement shall become effective when the Collateral Agent shall
have received a counterpart of this Supplement that bears the signature of the
New Subsidiary and the Collateral Agent has executed a counterpart
hereof.  Delivery of an executed signature page to this Supplement by facsimile
transmission or electronic transmission (pdf) shall be as effective as delivery
of a manually signed counterpart of this Supplement.
 
SECTION 4.  The New Subsidiary hereby represents and warrants that set forth
under its signature hereto, is the true and correct legal name of the New
Subsidiary, its jurisdiction of formation, the organizational identification
number, if any, issued to it by its jurisdiction of formation and the location
of its chief executive office.
 
SECTION 5.  Except as expressly supplemented hereby, the Guarantee and
Collateral Agreement shall remain in full force and effect.
 
SECTION 6.  THIS SUPPLEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED
BY THE LAWS OF THE STATE OF NEW YORK.  EACH OF THE PARTIES HERETO IRREVOCABLY
AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
AND OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK,
AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS SUPPLEMENT OR 
 

--------------------------------------------------------------------------------

Table of Contents
3
 
 
ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND
EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL
CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED
IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, IN SUCH FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT A FINAL
JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW.  NOTHING IN THIS SUPPLEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT ANY AGENT, ANY LENDER OR ANY LC ISSUER MAY OTHERWISE HAVE
TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS SUPPLEMENT OR ANY OTHER LOAN
DOCUMENT AGAINST THE BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE
COURTS OF ANY JURISDICTION.
 
SECTION 7.  Any provision of this Supplement held to be invalid, illegal or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity, illegality or unenforceability without
affecting the validity, legality and enforceability of the remaining provisions
hereof and of the Guarantee and Collateral Agreement and the Credit Agreement;
and the invalidity of a particular provision in a particular jurisdiction shall
not invalidate such provision in any other jurisdiction.  The parties hereto
shall endeavor in good faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.
 
SECTION 8.  All communications and notices hereunder shall be in writing and
given as provided in Section 6.01 of the Guarantee and Collateral Agreement.
 
SECTION 9.  The New Subsidiary agrees to reimburse the Collateral Agent for its
reasonable out-of-pocket expenses in connection with this Supplement, including
the reasonable fees, other charges and disbursements of counsel for the
Collateral Agent.
 
 

--------------------------------------------------------------------------------

Table of Contents
4
 
 
IN WITNESS WHEREOF, the New Subsidiary and the Collateral Agent have duly
executed this Supplement to the Guarantee and Collateral Agreement as of the day
and year first above written.
 



 
[NAME OF NEW SUBSIDIARY],
       
by
           
Name:
   
Title:
         
Legal Name:
   
Jurisdiction of Formation:
   
Organizational ID Number:
   
Location of Chief Executive office:








 
WACHOVIA BANK, NATIONAL ASSOCIATION, as the Collateral Agent,
       
by
           
Name:
   
Title:
     




